Title: From Benjamin Franklin to the Printer of The London Chronicle, 30 December 1758
From: Franklin, Benjamin
To: Printer of The London Chronicle


Sir,
When people consider the supply of Twelve Millions as necessary for the service of the ensuing year, the greatness of the object astonishes; and they are apt to say, Whence can so vast a sum arise? Can England possibly bear the continuance of a war at so enormous an expence?
But when this great whole is divided into its parts, and each considered separately; when the burthen is divided by the number of shoulders that are to bear it, and that number is well considered, our terrible apprehensions may in some degree diminish.
Suppose that Britain contains six millions of inhabitants, and that four millions of these are able to do something for a livelihood. Let these four millions but retrench a little of the idle time they spend, and increase their industry only to the amount of twelve-pence a week per head, one with another during the year, and there is your Twelve Millions.
Or, Let the superfluous expence in living of these six millions be retrenched, by greater frugality, to the amount only of eight-pence a week per head, one with another; and there again is your Twelve Millions; or, if you please, another Twelve Millions.
Methinks I hear the reader say, Habits are hard to break, and those who have been accustomed to idleness or extravagance do not easily change their manners. I allow it, I believe they seldom do but when they are obliged to it. However, this is certainly one good that springs out of the evil of taxes; when they are heavy, they oblige people to be more industrious and more frugal. And so the evil, if indeed it be an evil, contributes naturally to its own cure.
Let it be farther considered, that through the plenty of our last harvest, corn is fallen to less than half the price it bore this time twelvemonth. Supposing, then, that your people will neither be more industrious nor more frugal, yet, compared with their last year’s expence, they must, one with another, save, this year, in the price of their bread alone, at least eight-pence a week per head; which amounts again to your Twelve Millions.
So that bountiful Heaven, smiling on the Protestant cause, seems to have thrown twelve millions into the lap of Britain, which she may spend in pursuance of this just war, without being a penny poorer at the end of the ensuing year than she is at the end of the present.
It is to be hoped then, that these bug-bear terrors will not precipitate a peace which shall be either unsafe or dishonourable to the nation. I am, yours, &c.
Chearful.
